DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 28 JAN 2021 election of Species II, illustrated in FIGS. 3-18B, described in claims 1-8 and 10, is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.
Continuity Information
The instant application is a division of 16019014, filed 26 JUN 2018, now US Patent Number 10566308.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on applications filed in JAPAN on 17 AUG 2017. It is noted that applicants have filed certified copies of said applications as required by U.S.C 119, which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 23 DEC 2019 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 6, “the preparing”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6, line 4 recites, inter alia, “the preparing further includes.” The recitation renders claim 6 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 6. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portion and earlier appearing elements is not definite. Cf. claims 5, 4, 2, 1, and MPEP § 2173.05(e). Claim 6 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Kai et al. (JP 2013-65662; below, “Kai” – 23 DEC 2019 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Kai, in FIGS. 1(a) to 7 and related text, e.g., Abstract, paragraphs [0001] to [0027], claims, discloses a semiconductor device manufacturing method comprising:

    PNG
    media_image1.png
    412
    528
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    372
    315
    media_image2.png
    Greyscale

applying solder (4) to an arrangement area (within through-hole 2) of a substrate (5), the substrate having a connection area (right of chip 1 on top surface of substrate 5 – FIG. 4) to which a wiring member is to be directly connected, the connection area neighboring the arrangement area (within through-hole 2);
arranging (via jig 3) a component (semiconductor chip 1) on the arrangement area (within through-hole 2) via the solder (4); and
soldering the component (semiconductor chip 1) to the arrangement area (within through-hole 2) by heating the solder (4) while covering the connection area (beneath jig 3).
Thus, Kai anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Kai’s semiconductor device manufacturing method cannot constitute each and every claimed step, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of Kai because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 2, Kai discloses the semiconductor device manufacturing method according to claim 1, wherein the soldering is performed by heating the solder (4) while covering the connection area using a soldering support jig (portion of 3 surrounding 2) arranged on the substrate (5) so that a covering surface of the soldering support jig (portion of 3 surrounding 2) covers the connection area (right of chip 1 on top surface of substrate 5 – FIG. 4), the soldering support jig includes a columnar covering member, and the covering surface is at a bottom of the columnar covering member. Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961).
RE 3, Kai discloses the semiconductor device manufacturing method according to claim 1, further comprising, after the soldering, directly bonding the wiring member to the connection area (right of chip 1 on top surface of substrate 5 – FIG. 4).
RE 4, Kai discloses the semiconductor device manufacturing method according to claim 2, wherein the arranging the component (semiconductor chip 1) includes:
arranging a plate-shaped positioning jig (2 of 3) on the substrate (5), the positioning jig having a lower opening formed in a principal surface of the positioning jig, the lower opening corresponding to the arrangement area (within through-hole 2); and
arranging the component (semiconductor chip 1) on the arrangement area (within through-hole 2), based on the lower opening (FIGS. 1(a) to 4).
RE 5, Kai discloses the semiconductor device manufacturing method according to claim 4, wherein the soldering includes arranging the soldering support jig (portion of 3 surrounding 2) in the lower opening of the positioning jig (2 of 3) arranged on the substrate (5).
RE 6, insofar as definite, Kai discloses the semiconductor device manufacturing method according to claim 5, wherein the positioning jig has a contact component (semiconductor chip 1) positioning hole formed in the principal surface, the preparing [sic] further includes preparing a contact component (semiconductor chip 1), and the arranging of the component (semiconductor chip 1) includes arranging the positioning jig on the substrate (5), and arranging the contact component (semiconductor chip 1) on the substrate (5) in the contact component (semiconductor chip 1) positioning hole (FIGS 1(a) to 4).
RE 7, insofar as definite, Kai discloses the semiconductor device manufacturing method according to claim 6, wherein the soldering includes heating the solder (4) while pressing the contact component (semiconductor chip 1) toward the substrate (5).
RE 10, Kai discloses the semiconductor device manufacturing method according to claim 1, wherein the component (semiconductor chip 1) is a semiconductor element (FIGS. 2(a) to 4).
Claim Rejections - 35 USC § 103
See above for a quotation of 35 USC 103.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kai as evidenced in or in view of MARUYAMA et al. (US 20140317896; below, “MARUYAMA” – 23 DEC 2019 IDS noted reference). MPEP § 2143(A)-(G).
RE 8, insofar as definite, Kai discloses the semiconductor device manufacturing method according to claim 7, wherein the soldering includes:
(see below: arranging a plate-shaped pressing jig) on the positioning jig (2 of 3), the pressing jig having an upper opening corresponding to the lower opening of the positioning jig (Regarding the underlined portion, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961).);
arranging the soldering support jig (portion of 3 surrounding 2) in the lower opening of the positioning jig (2 of 3) (and the upper opening of the pressing jig); and
heating the solder (4) while pressing the contact component (semiconductor chip 1) toward the substrate (5) (see below for: with the pressing jig).
Kai discloses the claimed invention except for arranging a plate-shaped pressing jig on the positioning jig (2 of 3).
MARUYAMA, in Figs. 6(a), 6(b), 9, 10, 13, 14, and related text, e.g., Abstract, paragraphs [0001] to [0066], claims, teaches a plate-shaped pressing jig (13 “press-down jig”).
It would have been obvious … to modify Kai as taught by MARUYAMA. This is because: 1. while pressing down with jig 13, workability is improved by reliably soldering components to a substrate (MARUYAMA [0047], [0056]); and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejection is based on the combined teachings of Kai and MARUYAMA.
Claims 1-8 and 10 are rejected.

Conclusion
The prior art made of record and not relied upon, TANIMOTO et al. (US 20160293522), is considered pertinent to applicants’ disclosure. TANIMOTO does not teach soldering a component to an arrangement area by heating a solder while covering a connection area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815